SMITH, Justice:
This case involves an appeal from the Circuit Court of Humphreys County, Mississippi, wherein appellant, MacArthur Golden, was convicted of “Voyeurism-Trespass by Peeping Tom” and sentenced to serve a term of three years in the penitentiary.
The present . appeal is controlled by Green v. State, 270 So.2d 695 (Miss.1972). In Green the contentions now advanced, including the contention that Mississippi Code Annotated section 97-29-61 (1972), unconstitutionally discriminates against males, were dealt with and rejected.
AFFIRMED.
GILLESPIE, C. J., RODGERS, P. J., and INZER, ROBERTSON, SUGG and WALKER, JJ., concur.